                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


S. SHANE SMITH,                     )
                                    )
                  Plaintiff,        )
                                    )
                  v.                )                 1:16CV396
                                    )
FRANK L. PERRY, et al.,             )
                                    )
                  Defendants.       )


               MEMORANDUM OPINION AND RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE

     This   case       comes   before   the    undersigned   United   States

Magistrate Judge for a recommended ruling on Defendants’ Summary

Judgment Motion (Docket Entry 90), which asks “this Court to grant

summary judgment dismissing this action as to Plaintiff’s adequate

legal services (access to courts) claim” (id. at 1).            (See Docket

Entry dated Jan. 6, 2019.)        For the reasons that follow, the Court

should grant the instant Motion.

                                  BACKGROUND

     Plaintiff, a state prisoner proceeding pro se, commenced this

action by filing a complaint under 42 U.S.C. § 1983 against more

than a dozen state prison officials and employees (in both their

individual and official capacities) for injunctive relief and

damages.    (See Docket Entry 1.)1       The complaint does not clearly

     1
       Plaintiff’s complaint consists of a five-page form (Docket
Entry 1 at 1-5), which (as to all material elements) he completed
only by directing the reader to an attached, 18-page, typewritten
document (id. at 6-23). This Recommendation will cite that latter
                                                   (continued...)
set forth particular claims against particular Defendants (see id.,

§ IV, ¶¶ 1-75, but instead generally asserts numerous claims

against unspecified “prison official Defendants” (id., § IV, ¶ 2),

including for “not provid[ing] adequate legal services” (id., § IV,

¶ 2.a.).     Defendants previously filed another Motion for Summary

Judgment (Docket Entry 63); however, the brief supporting that

motion did not discuss the inadequate legal services claim (see

Docket Entry 64).       Accordingly, the undersigned Magistrate Judge

recommended that the Court “not enter summary judgment against

Plaintiff    on   his   inadequate   legal   services   claim   at   th[at]

point[.]”    (Docket Entry 80 at 57 (emphasis in original).)

     The Court (per Chief United States District Judge Thomas D.

Schroeder)    adopted    that   recommendation,   but   “permitted    [the]

refil[ing of a summary judgment] motion” addressing the inadequate

legal services claim.       (Docket Entry 87 at 2.)      Defendants then



     1
      (...continued)
portion of the complaint by reference to its section numbers and
paragraph letters/number(s) (e.g., “§ III, ¶ A” or “§ IV, ¶ 1”).
Plaintiff also appended 99 pages of exhibits to his complaint.
(Docket Entry 1-1.) This Recommendation will cite those exhibits
by the page number assigned to them in the CM/ECF footer added at
docketing. All Defendants served in this case other than Julia R.
Peeler filed the instant Motion. (Compare Docket Entry 1, § III,
¶¶ A-O, with Docket Entry 90 at 1; see also Docket Entry 80 at 3
n.2 (explaining substitution of Defendant Charlotte Williams in
place of “John/Jane Doe, P.R.E.A. Coordinator, NC Department of
Public Safety”), 46-47 (discussing only substantive reference to
“John/Jane Doe(s) Prison/Contract Employee(s)” in complaint and
Plaintiff’s   failure  to   identify  such Defendant(s)    during
discovery).)   This Recommendation will refer to Defendants who
filed the instant Motion collectively as “Defendants.”

                                     -2-
filed the instant Motion (Docket Entry 90), supported by a brief

(Docket Entry 91).   Plaintiff responded (Docket Entry 93; see also

Docket Entry 93-1 (affidavit); Docket Entry 93-2 (exhibits)) and

Defendants failed to file a timely reply (see Docket Entry 96).

                              DISCUSSION

     “Summary judgment is appropriate ‘if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.’”   Topshelf Mgmt., Inc.

v. Campbell-Ewald Co., 280 F. Supp. 3d 788, 793 (M.D.N.C. 2017)

(quoting Fed. R. Civ. P. 56(a)).    “A dispute over a material fact

is genuine ‘if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.’” Wood v. United States,

209 F. Supp. 3d 835, 839 (M.D.N.C. 2016) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).   “In considering a

summary judgment motion, the [C]ourt must view the facts and draw

all reasonable inferences in the light most favorable to the

nonmoving party.”    Bullock v. United States, 176 F. Supp. 3d 517,

523 (M.D.N.C. 2016) (citing Miller v. Leathers, 913 F.2d 1085, 1087

(4th Cir. 1990) (en banc)).

     Plaintiff’s complaint presents a claim against unspecified

Defendants for “not provid[ing] adequate legal services to [him]

(or other prisoners)[.]”      (Docket Entry 1, § IV, ¶ 2.a.)   More

specifically, it alleges that:




                                 -3-
       1) “the contracted legal services provider, North Carolina

Prisoner     Legal    Services   (‘NCPLS’)    is   underfunded       and   cannot

adequately provide the needed legal services to [Plaintiff] (or

other prisoners)” (id., § IV, ¶ 2.a.i.); and

       2) “when NCPLS informs [Plaintiff] (or other prisoners) that

[NCPLS] cannot provide assistance, Defendants do not provide any

alternative legal service or assistance” (id., § IV, ¶ 2.a.ii.

(emphasis omitted)).

       The complaint further states that NCPLS has declined requests

by Plaintiff for assistance, including because it “did not have the

funds   to   assist    [him]”    (id.,   §   IV,   ¶   3),   that    unspecified

“Defendants do not provide or offer [him] (or other prisoners) an

alternative if NCPLS declines to help” (id., § IV, ¶ 4), and that

“[b]eing without legal research materials or legal representation

has caused [him] harm and [he] ha[s] suffered injury as a result”

(id.; see also id., § IV, ¶ 3 (asserting that simultaneous lack of

“access to a law library” and “one trained in the law” “has left

[Plaintiff] very vulnerable and at a great disadvantage while

trying to maneuver through the legal process”)).                    Finally, the

complaint avers that Plaintiff “made numerous attempts to resolve

this    issue   through     unsuccessful      communication         with   prison

officials, in particular, Defendants [Frank L.] Perry, [George T.]

Solomon, [Richard L.] Neely, [Joseph] Valliere, [Officer Mike]

Williams, and [Amy] Leonard.         [Plaintiff] ultimately submitted a


                                     -4-
[grievance], but that too was unsuccessful.”              (Id., § IV, ¶ 5; see

also       id.,   §   IV,   ¶    6    (“incorporat[ing]   that   grievance   and

corresponding communication”); Docket Entry 1-1 at 4-7 (letter from

Plaintiff to Defendant Solomon of May 17, 2013, enclosing grievance

regarding instances in which NCPLS declined to assist Plaintiff and

prison officials did not provide law library access).)

       Based on those allegations, the complaint does not plausibly

assert an inadequate legal services claim against Defendants Larry

Huggins, Charlotte Williams, David Livengood, Steven W. Smith,

Julia R. Peeler, Carol Hurlocker, and/or Officer Weaver (as none of

the allegations pertaining to such claim even mention them).2

Moreover,         because       the    complaint   does   not    describe    any

communications         about      legal    services   between    Plaintiff   and

Defendants Perry, Neely, Valliere, Mike Williams, or Leonard, any

inadequate legal services claim against them likewise fails as a

matter of law.        Only Defendant Solomon thus remains as a possible

Defendant subject to Plaintiff’s inadequate legal services claim.



       2
       Nor could Plaintiff plausibly state any such claim against
those Defendants, given the positions the complaint alleges they
held (none of which suggest authority over prisoner legal
services). (See Docket Entry 1, § III, ¶¶ D (describing Defendant
Huggins as “Social Work Programs Director”), E (describing position
of Defendant Doe, later identified as Defendant Charlotte Williams,
as “P.R.E.A. [Prison Rape Elimination Act] Coordinator”), I
(describing Defendant Livengood as “Enterprise Plant Manager”), J
(describing Defendant Smith as “Food Service Manager III”), K
(describing Defendant Peeler as “Food Service Manager I”), M
(describing Defendant Hurlocker as “Correctional Officer”), N
(describing Defendant Weaver as “Correctional Officer”).)

                                           -5-
      However,      even   as    against       Defendant          Solomon,     Plaintiff’s

inadequate legal services claim fails as a matter of law, for lack

of evidence of actual injury.                “In Bounds v. Smith, 430 U.S. 817

(1977),      [the    United     States       Supreme           Court]   held    that   ‘the

fundamental constitutional right of access to the courts requires

prison authorities to assist inmates in the preparation and filing

of meaningful legal papers by providing prisoners with adequate law

libraries or adequate assistance from persons trained in the law.’”

Lewis v.      Casey,   518      U.S.    343,       346    (1996)    (internal parallel

citations omitted) (quoting Bounds, 430 U.S. at 828).                           “The right

that Bounds acknowledged was the (already well-established) right

of access to the courts.”          Id. at 350 (emphasis in original).                     “In

other words, prison law libraries and legal assistance programs are

not   ends    in    themselves,        but   only        the    means   for    ensuring    ‘a

reasonably adequate opportunity to present claimed violations of

fundamental constitutional rights to the courts.’”                              Id. at 351

(quoting Bounds, 430 U.S. at 825).

      Accordingly, “an inmate alleging a violation of Bounds must

show actual injury,” id. at 349, and “cannot establish relevant

actual injury simply by establishing that his prison’s law library

or legal assistance program is subpar in some theoretical sense,”

id. at 351; rather, the inmate “must go one step further and

demonstrate that the alleged shortcomings in the library or legal

assistance program hindered his efforts to pursue a legal claim,”


                                             -6-
id.    Put another way, to prevail on a claim under Bounds/Lewis, an

inmate must “demonstrate that a nonfrivolous legal claim had been

frustrated or was being impeded.”      Id. at 353 (internal footnote

omitted); see also id. at 354-55 (holding that “injury requirement

is not satisfied by just any type of frustrated legal claim,” but

instead demands proof of impairment of “attack[s on] sentences” or

“challenge[s to] conditions of confinement”).     Lastly, the Lewis

Court “disclaim[ed]” any of the Bounds Court’s “elaborations upon

the right of access to the courts” which “suggest that the State

must enable the prisoner to discover grievances, and to litigate

effectively once in court.”    Id. at 354.

       As Defendants have observed, “Plaintiff has not provided this

Court with any evidence of [such] an actual injury.” (Docket Entry

91 at 10.)    In that regard, the grievance Plaintiff forwarded to

Defendant Solomon (A) acknowledges that, despite a lack of law

library access, Plaintiff successfully instituted actions in four

of the five listed instances when the NCPLS declined to assist him,

and (B) does not state why he failed to institute an action in the

remaining instance.    (See Docket Entry 1-1 at 5-6.)    Plaintiff’s

response to the instant Motion nonetheless insists that he “has

been frustrated and impeded from filing non-frivolous documents

with the courts.”    (Docket Entry 93 at 4 (citing Docket Entry 93-

1).)    However, the affidavit cited by Plaintiff to support that

assertion does not set forth evidence “demonstrat[ing] that the


                                 -7-
alleged shortcomings in the library or legal assistance program

hindered his efforts to pursue a legal claim,” Lewis, 518 U.S. at

351.       (See Docket Entry 93-1 at 1-5.)3

                                CONCLUSION

       Plaintiff has not come forward with evidence of actual injury

attributable to inadequate legal services provided by Defendants.

       IT IS THEREFORE RECOMMENDED that the instant Motion (Docket

Entry 90) be granted, in that the Court should enter summary

judgment against Plaintiff on his inadequate legal services claim.


                                         /s/ L. Patrick Auld
                                           L. Patrick Auld
                                    United States Magistrate Judge
May 1, 2019


       3
       To the contrary, that affidavit shows that the only two
specific litigation efforts identified by Plaintiff ended due to
circumstances unrelated to lack of access to a law library or legal
assistance program. (See Docket Entry 93-1 at 3 (“In late 2015, I
attempted to submit to the North Carolina Court of Appeals a non-
frivolous appeal. The North Carolina Court of Appeals would not
permit me to proceed solely because I was unable to provide the
necessary copies of the documents.”), 4 (“As a result of my clearly
marked, clearly addressed, legal mail being delivered to another
prisoner and never reaching me, I was unable to timely file the
necessary documents to continue [appellate review of a federal]
civil action.”); see also Docket Entry 93-2 at 11-12 (documenting
that North Carolina Court of Appeals dismissed appeal referenced in
Plaintiff’s affidavit because of his “fail[ure] to file with th[at
c]ourt a transcript of the trial from which his appeal ar[o]se[],”
which made it “impossible for [that court] to assess the
evidentiary basis for the trial court’s findings or conclusions,”
as well as determination by North Carolina Court of Appeals that
“the trial court properly denied [P]laintiff’s request [for a free
copy of the trial transcript]” and that he was “not excused from
the requirement to include a transcript of the record”), 13
(“Because [P]laintiff did not contract with the court reporter to
have the proceedings transcribed, no transcript was produced.”).)

                                    -8-
